Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Huang et al. for the "SWITCH BETWEEN COHERENT AND NON-COHERENT PUCCH TRANSMISSIONS” filed 05/21/2021 has been examined.  This application Claims Priority from Provisional Application 63029552, filed 05/24/2020.  Claims 1-30 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.


	Claim Objections
3.         Claims 21, 26 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.         This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 1-2, 8-12, 18-22, 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumura et al. (US#11,483,806) in view of Lunttila et al. (US#2008/0268860). 
	Regarding claims 21, 26, the references disclose a system and apparatus for switching between coherent/non-coherent physical uplink control channel (PUCCH) transmission in wireless network, in accordance with the essential features of the claims.  Matsumura et al. (US#11,483,806) discloses an apparatus for wireless communications performed by a user equipment (UE)/Network entity, comprising: a receiver/transmitter configured to receive/send, from a network entity/to a UE: a configuration of a set of physical uplink control channel (PUCCH) resources with different PUCCH formats, (see Figs. 17, 19; Col. 21, lines 19-35 & Col. 24, lines 41-57: the transmitting/receiving sections 103/203 may receive/transmit uplink control information (UCI) based on/using a sequence-based PUCCH and/or a DMRS-based PUCCH from the user terminal 20) and signaling, from the network entity,/UE indicating one of the PUCCH resources for a PUCCH transmission and whether the PUCCH transmission is to be sent as a coherent transmission or non-coherent transmission (see Figs. 6A, B; Col. 9, line 56 to Col. 10, line 44: sequence-based/DMRS PUCCH – also called non-coherent/coherent PUCCH transmissions); 
However, Matsumura does not disclose expressly wherein the transmitter/receiver configured to send/monitor the coherent or non-coherent PUCCH transmission in accordance with the indication.  In the same field of endeavor, Lunttila et al. (US#2008/0268860) teach in Fig. 5 a logic flow diagram illustrated the method for shared uplink control resource, in which in response to the receiver receiving an assignment from a base station to use one of a coherent uplink shared control resource or a non-coherent uplink shared control resource for signaling via the transmitter to the base station (para [0053]-[0058] & [0081]-[0088]). 	 
Regarding claims 22, 27, the reference further teaches wherein the coherent transmission can mean that a DMRS is transmitted with a payload, and non-coherent transmission can refer to transmitting a UCI payload without a DMRS, so the receiver can decode based on the payload and not the DMRS (Matsumura et al.: Col. 5, line 52 to Col. 6, line 13).
Regarding claims 1-2, 11-12, they are method claims corresponding to the apparatus claims 21-22, 26-27 above. Therefore, claims 1-2, 11-12 are analyzed and rejected as previously discussed with respect to claims 21-22, 26-27 above. 
Regarding claims 8, 18, the reference further teach wherein the indication of whether the PUCCH transmission is to be sent as a coherent transmission or non-coherent transmission is provided via downlink control information (DCI)(Matsumura: Col. 5, line 52- Col. 6, line 13 & Col. 10, lines 8-12 & 54-61).
Regarding claims 9, 19, the reference further teach wherein the configured set of PUCCH resources comprises same sets of PUCCH resources with formats used for both coherent and non-coherent PUCCH transmissions (Matsumura et al.: Col. 5, line 52- Col. 6, line 13).
Regarding claims 10, 20, the reference further teach wherein the PUCCH transmission comprises a semi-static PUCCH transmission; and the indication of the PUCCH resource and whether the PUCCH transmission is to be sent as a coherent transmission or non-coherent transmission is provided via radio resource control (RRC) signaling (Matsumura et al.: Col. 10, lines 8-12 & 54-61).
One skilled in the art would have recognized the need for effectively and efficiently performing switching between coherent/non-coherent PUCCH transmission in wireless network, and would have applied Lunttila’s techniques for transmitting information from a user device to a wireless network device into Matsumura’s user terminal and a radio communication method in next-generation mobile communication systems.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lunttila’s coherent and non-coherent control signaling into Matsumura’s user terminal and radio communication method with the motivation being to provide a method and system for switching between coherent and non-coherent PUCCH transmissions.
Allowable Subject Matter
7.	Claims 3, 13, 23, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
	Claims 4-7, 14-17 and 24-25, 29-30 depend on the objected claims above.
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the configured set of PUCCH resources comprises: a first set of PUCCH resources with PUCCH formats for coherent PUCCH transmissions; and a second set of PUCCH resources with PUCCH formats for non-coherent PUCCH transmissions, as specifically recited in the claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Qin et al. (US#2022/0006683) is cited to show data transmission method and communication apparatus.
The Wang et al. (US#11,343,839) devices and methods for uplink control channel design in regular burst for new radio (NR).
The Zhu et al. (US#2022/0272672) shows method and apparatus of resource configuration in a distributed antenna system.
The Wang et al, (US#10,542,558) shows devices and methods for uplink control channel design in regular burst for new radio (NR) networks.
The Guo et al. (US#10,505,618) method and apparatus for beam measurement and management in wireless systems.
The Elshafie et al. (US#2022/0346084) shows uplink control information transmission format selection channel state information reference signals.
The Cruz et al. (US#2022/0201757) shows hybrid automatic repeat request (HARQ) transmissions for new radio (NR).	
The Gao et al. (US#2022/0116183) shows HARQ ACK for multi-PDCCH scheduled PDSCH transmission over multiple transmission reception points.
The Kim et al. (US#2019/0082456) shows method for transmitting and receiving uplink data channel, and apparatus thereof.
The Matsumura et al. (US#2022/0240228) shows UE and radio communication method.
The Zhu et al. (US#2022/0272672) shows method and apparatus of resource configuration in a distributed antenna system.
The Tian et al. (US#2022/0337998) shows wideband uplink control channel capability indication during initial access.
The Yi et al. (US#2022/0225360) shows uplink control multiplexing of a PUCCH repetition.

10.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/15/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477